Wingate, S.
A judgment for alimony is a judgment rendered after a verdict or decision imposing a liability on the husband to pay a particular amount of money, and it does not abate until its purpose is accomplished any more than any other judgment for money. (Carr v. Rischer, 119 N. Y. 117; Van Ness v. Ransom, 215 id. 557.) It follows, therefore, that the claim for interest on unpaid alimony is a proper charge against the estate of the decedent and is allowed. The other objections were disposed of on the hearing. Submit decree on notice.